                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Ramon Singleton                                                   Docket No. 7:08-CR-90-lBO

                               Petition for Action on Supervised Release

COl'vtES NOW Corey Rich, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Ramon Singleton, who, upon an earlier plea of guilty to 21 U.S.C.
§ 846, Conspiracy to Distribute and Possess With the Intent to Distribute More Than 5 Grams or More of a
Mixture and Substance Containing a Detectable Amount of Methamphetamine, was sentenced by the
Honorable James C. Fox, Senior U.S. District Judge, on April 14, 2009, to the custody of the Bureau of
Prisons for a term of 120 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 36 months.

Ramon Singleton was released from custody on March 10, 2017, at which time the term of supervised
release commenced.

On December 27, 2017, it was reported to the court that on December 13, 2017, the defendant submitted a
urinalysis sample that tested positive for methamphetamines. The court agreed to continue supervision,
so long as the defendant complied with his treatment plan.

On November 5, 2018, it was reported to the court that the defendant had missed one or more payments
towards his monetary obligations and was verbally reprimanded for the same. The court agreed to continue
supervision.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant has reported to the probation officer that he has mental health concerns and is willing to
comply with any counseling required by the probation officer. As a result, we are requesting that the
conditions of probation be modified to include mental health counseling as directed by the probation officer.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.

Except as herein modified, the judgment shall remain in full force and effect.
Ramon Singleton
Docket No. 7:08-CR-90-lBO
Petition For Action
Page2
Reviewed and approved,                       I declare under penalty of perjury that the foregoing
                                             is true and correct.


Isl Eddie J. Smith                           Isl Corey Rich
Eddie J. Smith                               Corey Rich
Supervising U.S. Probation Officer           U.S. Probation Officer
                                             150 Rowan Street Suite 110
                                             Fayetteville, NC 28301
                                             Phone: 910-354-2540
                                             Executed On: December 6, 2018

                                     ORDER OF THE COURT

Considered and ordered this         ~ day of~                   , 2018, and ordered filed and
made a part of the records in the above case.

~·
Chief U.S. District Judge
